       Case 3:19-cv-00907-AGT Document 41 Filed 10/14/20 Page 1 of 5



      Timothy M. Flaherty (SBN 99666)
 1    Melissa M. Palozola (SBN 278858)
      CLARK HILL LLP
 2    One Embarcadero Center, Suite 400
      San Francisco, CA 94111
 3    Telephone:     (415) 984-8500
      Facsimile:     (415) 984-8599
 4    Email: tflaherty@ClarkHill.com
      Email: mpalozola@ClarkHill.com
 5
      Attorneys for Defendant,
 6    Martha Kongsgaard individually and as Trustee of the
      Martha Kongsgaard GST Exempt Trust U/T/A
 7    Dated October 21, 1993
 8                                    UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11

12   FRANCIS WANG, individually and as Trustee Case No. 3:19-cv-00907 AGT
     of WFT-TNG, a California Trust,
13                                               REQUEST FOR JUDICIAL NOTICE OF
                                      Plaintiff, ADJUDICATIVE FACTS IN SUPPORT OF
14                                               DEFENDANT MARTHA KONGSGAARD’S
            v.                                   OPPOSITION TO PLAINTIFF’S MOTION
15                                               FOR LEAVE TO MANED AND
     MARTHA KONGSGAARD, individually and SUPPLEMENT COMPLAINT AND TO
16   as Trustee of The Martha Kongsgaard GST     TERMINATE STAY OF PROCEEDING
     Exempt Trust U/T/A dated October 21, 1993,
17                                               DATE: NOVEMBER 6, 2020
                                    Defendant.   TIME: 10:00 A.M.
18                                               COURTROOM: A
                                                 MAGISTRATE JUDGE: ALEX TSE
19

20           Pursuant to Federal Rules of Evidence, Rule 201, Defendant Martha Kongsgaard,
21   individually and as Trustee of the Martha Kongsgaard GST Exempt Trust U/T/A dated October
22   21, 1993, respectfully requests that in support of her Opposition to Plaintiff’s Motion for Leave
23   to Supplement Complaint, the Court take judicial notice of the following:
24           1.       The Complaint filed by Plaintiff Martha Kongsgaard in the Napa County Superior
25   Court Case No. 19CV000286, on February 15, 2019, entitled Martha Kongsgaard v. Francis
26   Wang, et al. A true and correct copy of the Complaint is attached as Exhibit A.
27   ///
28                                                    1            Case No: 3:19-CV-00907 AGT
     REQUEST FOR JUDICIAL NOTICE OF ADJUDICATIVE FACTS ISO DEFT M. KONGSGAARD’S OPP TO
     PLTFF’S MOTION FOR LEAVE TO AMEND/SUPPLEMENT COMPLAINT ANDTERMINATE STAY OF
     PROCEEDING
     ClarkHill\95723\337046\260982022.v1-10/14/20
       Case 3:19-cv-00907-AGT Document 41 Filed 10/14/20 Page 2 of 5



 1           2.       The Complaint filed by Plaintiff Francis Wang in the instant action which was
 2   filed on February 19, 2019, entitled Francis Wang, v. Martha Kongsgaard. A true and correct
 3   copy of the Complaint is attached as Exhibit B.
 4           3.       Defendant Martha Kongsgaard’s moving papers with respect to her Motion to
 5   Dismiss or, alternatively Stay, the instance action. A true and correct copy of which is attached
 6   as Exhibit C.
 7           4.       This Court’s May 15, 2019, Order staying the instant action. A true and correct
 8   copy of the Complaint is attached as Exhibit D.
 9           5.       The Cross-Complaint filed on May 24, 2019, by Defendant Francis Wang in
10   Napa County Superior Court Case No. 19CV000286, Martha Kongsgaard v. Francis Wang, et
11   al. A true and correct copy of which is attached as Exhibit E.
12           6.       The Answer filed on May 30, 2019, by Defendant Francis Wang in Napa
13   County Superior Court Case No. 19CV000286, Martha Kongsgaard v. Francis Wang, et al. A
14   true and correct copy of which is attached as Exhibit F.
15           7.       The Complaint filed on February 27, 2019 by Plaintiff Francis Wang in Napa
16   County Superior Court Case No. 19CV000342, Francis Wang, et al. v. Peter Peletta. A true
17   and correct copy of which is attached as Exhibit G.
18           8.       The Cross-Complaint filed on April 24, 2019, by Defendant Peter Brian Peletta in
19   Napa County Superior Court Case No. 19CV000342, Francis Wang, et al. v. Peter Peletta. A
20   true and correct copy of which is attached as Exhibit H.
21           9.       The Answer filed on April 24, 2019 by Plaintiff Francis Wang in Napa County
22   Superior Court Case No. 19CV000342, Francis Wang, et al. v. Peter Peletta. A true and
23   correct copy of which is attached as Exhibit I.
24           10.      The Napa County Superior Court Case No. 19CV000342, Francis Wang, et al.
25   v. Peter Peletta order issued on September 3, 2020, sanctioning Francis Wang for abuse of the
26   discovery process in the amount of $1,810. A true and correct copy of which is attached as
27   Exhibit J.
28                                                     2           Case No: 3:19-CV-00907 AGT
     REQUEST FOR JUDICIAL NOTICE OF ADJUDICATIVE FACTS ISO DEFT M. KONGSGAARD’S OPP TO
     PLTFF’S MOTION FOR LEAVE TO AMEND/SUPPLEMENT COMPLAINT ANDTERMINATE STAY OF
     PROCEEDING
     ClarkHill\95723\337046\260982022.v1-10/14/20
           Case 3:19-cv-00907-AGT Document 41 Filed 10/14/20 Page 3 of 5



 1             11.    The parties’ joint status report to this Court filed on November 13, 2019,
 2   submitted by Plaintiff Francis Wang. A true and correct copy of which is attached as
 3   Exhibit K.
 4             12.    The parties’ joint status report to this Court filed on September 1, 2020,
 5   submitted by Plaintiff Francis Wang. A true and correct copy of which is attached as
 6   Exhibit L.
 7             13.    Defendant Francis Wangs’ Motion for Leave to Amend his Cross-Complaint and
 8   proposed First Amended Cross-Complaint in Napa County Superior Court, Case No.
 9   19CV000286, Martha Kongsgaard v. Francis Wang, et al. filed on October 7, 2020. A true
10   and correct copy of which is attached as Exhibit M.
11             14.    Plaintiff Francis Wangs’ Stiplulation and Order Thereon Allowing Plaintiff to File
12   First Amended Complaint Without Motion filed on August 10, 2020 in Napa County Superior
13   Court Case No. 19CV000342, Francis Wang, et al. v. Peter Peletta. A true and correct copy
14   of which is attached as Exhibit N.
15             15.     Plaintiff Francis Wangs’ First Amended Complaint filed on August 28, 2020, in
16   Napa County Superior Court Case No. 19CV000342, Francis Wang, et al. v. Peter Peletta. A
17   true and correct copy of which is attached as Exhibit O.
18             16.    The Notice of Citation issued by Napa County dated November 29, 2018, for 550
19   Stonecrest Drive. A true and correct copy of which is attached as Exhibit P.
20             17.    The Notice of Citation issued by Napa County dated November 29, 2018, for 460
21   Stonecrest Drive. A true and correct copy of which is attached as Exhibit Q.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28                                                    3            Case No: 3:19-CV-00907 AGT
     REQUEST FOR JUDICIAL NOTICE OF ADJUDICATIVE FACTS ISO DEFT M. KONGSGAARD’S OPP TO
     PLTFF’S MOTION FOR LEAVE TO AMEND/SUPPLEMENT COMPLAINT ANDTERMINATE STAY OF
     PROCEEDING
     ClarkHill\95723\337046\260982022.v1-10/14/20
       Case 3:19-cv-00907-AGT Document 41 Filed 10/14/20 Page 4 of 5



 1           18.      The Notice of Citation issues by Napa County dated November 29, 2018, for 440
 2   Stonecrest Drive. A true and correct copy of which is attached as Exhibit R.
 3

 4
     Dated: October 14, 2020                        CLARK HILL LLP
 5

 6                                                  By         /s/ Timothy M. Flaherty
                                                             Timothy M. Flaherty
 7                                                           Melissa M. Palozola
                                                             Attorneys for Defendant,
 8                                                           Martha Kongsgaard, individually and as
                                                             Trustee of the Martha Kongsgaard
 9                                                           GST Exempt Trust U/T/A dated
                                                             October 23, 1993
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                       4         Case No: 3:19-CV-00907 AGT
     REQUEST FOR JUDICIAL NOTICE OF ADJUDICATIVE FACTS ISO DEFT M. KONGSGAARD’S OPP TO
     PLTFF’S MOTION FOR LEAVE TO AMEND/SUPPLEMENT COMPLAINT ANDTERMINATE STAY OF
     PROCEEDING
     ClarkHill\95723\337046\260982022.v1-10/14/20
       Case 3:19-cv-00907-AGT Document 41 Filed 10/14/20 Page 5 of 5



 1                                          CERTIFICATE OF SERVICE

 2           I hereby certify that a true copy of the foregoing was filed via CM/ECF on October

 3   14, 2020 and as a result has been served on all counsel of record via transmission of Notices

 4   of Electronic Filing generated by CM/ECF.

 5

 6
                                                    /s/ Lydia M. Brown
 7                                                  Lydia M. Brown
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    5            Case No: 3:19-CV-00907 AGT
     REQUEST FOR JUDICIAL NOTICE OF ADJUDICATIVE FACTS ISO DEFT M. KONGSGAARD’S OPP TO
     PLTFF’S MOTION FOR LEAVE TO AMEND/SUPPLEMENT COMPLAINT ANDTERMINATE STAY OF
     PROCEEDING
     ClarkHill\95723\337046\260982022.v1-10/14/20
